Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-24 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 14-23, drawn to a container comprising a fluid skin color cosmetic composition in the reply filed on 7/1/2022 is acknowledged.
Claim 24 is withdrawn as being drawn to a nonelected invention.
Claims 14-23 are under consideration. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 10/30/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites a viscosity of at least 10 Pa-s, however claim 15 recites a viscosity of less than 70 Pa-s (i.e. 0-70), which is broader than the range recited in claim 14. 
Claim 14 recites at least 20% of one or more pigments, however claim 17 recites no more than 40% of one or more pigments (i.e. 0-40%), which is broader than the range recited in claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud et al. (US 2016/0296436; cited in IDS) and Nguyen et al. (US 2012/0058061). 
Arnaud et al. teach a container comprising a flexible wall and a dispensing head (i.e. bottle), wherein: (i) the dispensing head is not detachable from the rest of the container during normal use; (ii) the dispensing head comprises a dispensing orifice; (iii) the smallest cross-sectional area of passage through the dispensing orifice is between 0.2 mm2 and 2.0 mm2, or most preferably 1-1.2 mm2; and (iv) the container contains a fluid skin color cosmetic composition comprising 0.1-40% of one or more pigments (e.g. paragraphs 0199, 0187-0189, 0146).  
Arnaud et al. teach that the composition may be a gel, a stick, a paste, fluid foundation, makeup base, or concealer (e.g. paragraph 0187), but are silent as to the composition viscosity. This is made up for by the teachings of Nguyen et al. 
Nguyen et al. teach foundation/makeup base compositions which are long wearing and transfer resistant having a viscosity of 31,000 cps (i.e. 31 Pa*s) (e.g. Example 5). Nguyen et al. teach that the composition comprises pigments at 0.1-30 wt% (e.g. paragraph 0047-0049). Nguyen et al. teach that the composition has concealing properties (e.g. paragraph 0076). 
Regarding Claims 14-20 and 23, it would have bene obvious to one of ordinary skill in the art to have selected the composition and viscosity of Nguyen et al. for use in the compositions and containers of Arnaud et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as skin foundations comprising pigments, and one of ordinary skill would have been motivated in order to provide the benefits of long wear and transfer resistance, as taught by Nguyen et al.
Regarding the pigment concentration, the amounts taught by Arnaud et al. and Nguyen et al. overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 21 and 22, Arnaud et al. teach the inclusion of inorganic pigments including titanium dioxides, iron oxides, ultramarines, chromium oxides, and chromium hydroxides (e.g. paragraph 0147; Examples). Nguyen et al. also teach the inclusion of inorganic pigments including titanium dioxides, iron oxides, ultramarines, and chromium oxides (e.g. paragraph 0047; Examples).



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619